                      Case 2:21-cr-00214-MCS Document 22 Filed 05/03/21 Page 1 of 3 Page ID #:252



                       1   Anthony Pacheco (SBN 128277)
                           apacheco@vedderprice.com
                       2   Ryan S. Hedges (SBN 217617)
                           rhedges@vedderprice.com
                       3   Vedder Price (CA), LLP
                           1925 Century Park East, Suite 1900
                       4   Los Angeles, California 90067
                           T: +1 424 204 7700
                       5   F: +1 424 204 7702
                       6   Attorneys for Defendant
                           Zachary Horwitz
                       7

                       8                         UNITED STATES DISTRICT COURT
                       9                        CENTRAL DISTRICT OF CALIFORNIA
                      10

                      11   UNITED STATES OF AMERICA,                    Case No. 2:21-MJ-01631
                      12                   Plaintiff,                    DEFENDANT ZACHARY
                                                                         HORWITZ’S UNOPPOSED EX
                      13         v.                                      PARTE APPLICATION FOR
                                                                         APPROVAL TO PURCHASE
                      14   ZACHARY JOSEPH HORWITZ,                       AND USE A LAPTOP
                                                                         COMPUTER WITH SOFTWARE
                      15                   Defendant.                    DISABLING INTERNET
                                                                         ACCESS
                      16
                                                                         [Filed concurrently with Declaration
                      17                                                 of Ryan S. Hedges]
                      18                                                Magistrate Judge Jean P. Rosenbluth
                      19         Defendant Zachary Horwitz (“Horwitz”) hereby applies, ex parte and
                      20   unopposed, for an order granting permission to Horwitz to purchase a laptop
                      21   computer, on which internet-disabling software will be installed, so that Horwitz
                      22   may review discovery materials in this matter.
                      23         This Court’s Order setting conditions of release (ECF No. 19) restricted
                      24   Horwitz to using only one device with internet access and allowing pretrial services
                      25   to search that device at will. ECF No. 19 at 3. Horwitz is currently using one
                      26   smartphone that is set up for remote monitoring by pretrial services.
                      27         Horwitz needs to purchase a laptop computer for use in reviewing the
                      28   discovery materials in this matter. Consistent with the conditions of release
VEDDER PRICE (CA), LLP
   ATTORNEYS AT LAW
                                                                                                     2:21-MJ-01631
      LOS ANGELES
                      Case 2:21-cr-00214-MCS Document 22 Filed 05/03/21 Page 2 of 3 Page ID #:253



                       1   imposed, Horwitz proposed to pretrial services that he purchase a laptop computer
                       2   and provide it to his counsel to load discovery materials and to coordinate the
                       3   installation of internet-disabling software that will prevent Horwitz from accessing
                       4   the internet on that device. The internet-disabling software will have a password or
                       5   other lock-out feature to prevent the laptop computer from connecting to the
                       6   internet, which will not be shared with Horwitz. Pretrial services will be able to
                       7   search the laptop computer at will. Pretrial services has no objection to this
                       8   arrangement, so long as it is approved by the Court.
                       9         Counsel for Horwitz conferred with counsel for the United States regarding
                      10   the relief sought in this ex parte application and counsel for the United States stated
                      11   that the United States does not oppose the requested relief. See Declaration of Ryan
                      12   S. Hedges at ¶¶ 2-3.
                      13         WHEREFORE, Horwitz respectfully requests that the Court grant permission
                      14   to Horwitz to purchase a laptop computer, on which internet-disabling software will
                      15   be installed, in order to review discovery materials in this matter.
                      16   Dated:       May 3, 2021                    VEDDER PRICE (CA), LLP
                      17

                      18                                               By: /s/ Anthony Pacheco
                                                                          Anthony Pacheco
                      19                                                  Ryan S. Hedges
                      20                                               Attorneys for Defendant
                                                                       Zachary Horwitz
                      21

                      22

                      23

                      24

                      25

                      26

                      27

                      28
VEDDER PRICE (CA), LLP
   ATTORNEYS AT LAW
      LOS ANGELES
                                                                     -2-                              2:21-MJ-01631
                       Case 2:21-cr-00214-MCS Document 22 Filed 05/03/21 Page 3 of 3 Page ID #:254



                       1                            CERTIFICATE OF SERVICE
                       2         I hereby certify that on May 3, 2021, I caused to be electronically filed a true
                       3   and correct copy of the foregoing with the Clerk of Court using the CM/ECF
                       4   system and that all counsel of record will be served via the Notice of Electronic
                       5   Filing generated by CM/ECF.
                       6
                       7                                                      /s/ Anthony Pacheco
                                                                                Anthony Pacheco
                       8
                       9
                    10
                    11
                    12
                    13
                    14
                    15
                    16
                    17
                    18
                    19
                    20
                    21
                    22
                    23
                    24
                    25
                    26
                    27
                    28
VEDDER PRICE (CA), LLP
                                                                                             CERTIFICATE OF SERVICE
    ATTORNEYS AT LAW
      LOS ANGELES
                                                                     3
